DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Comment
2.	Claim 1, 2, 4, 5, 8-15, 20, 24 and 27-29 are allowed.

Examiner’s amendment
3.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

[[21-24]] 21-23. Cancelled.


Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of methods for handling a driver use of an object displaying device, such as a mirror and visual aid of a vehicle, involves monitoring the driver use of the object displaying device and locating the object in the surroundings of the vehicle.  The method involves monitoring the driver use of the object displaying device.  The .
Consider claim 1, the best reference found during the process of examination, Yagyu (US 2018/0065482), discloses a HUD integrated cluster system for a vehicle camera. The HUD integrated cluster system displays captured images of the rear view of the vehicle on a cluster and an HUD in front of the driver's seat. Thereby, the gaze shift distance and time may be reduced in watching the environment behind the vehicle and a traffic accident resulting from distraction from the front view may be prevented. The HUD integrated cluster system also displays, on the cluster and the HUD in front of the driver's seat, an image of at least one of the views of the rear center, rear left side and rear right side of the vehicle according to the speed of the vehicle, gear shift, blinking of a turn signal, and a steering direction of the steering wheel. Thereby, the driver may easily observe the rear view according to respective situations. In addition, the HUD integrated cluster system displays a captured image of a rear view of the vehicle and a warning light according to an object which is positioned near or is approaching the vehicle. Thereby, the driver's attention may be readily drawn when the vehicle moves backward or changes lanes.
Consider claim 1, another best reference found during the process of examination, Maxwell (US 2018/0070388), discloses a connection between a mobile communication device and a controller area network (CAN) bus in a CAN of a vehicle; receiving, via the established 
	Claims 13 and 21 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 13 and 21 are patentable over related arts.  Claims 2-12, and 14-19 variously depend from claims 1, 13 and 21, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 1-13 and 15-26 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689